Citation Nr: 0312633	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  95-12 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to service connection for psoriasis.

2.	Entitlement to an increased rating for the residuals of 
an appendectomy, to include a scar, currently evaluated 
as 10 percent disabling.  

3.	Entitlement to an increased rating for fungus infection 
of the scalp, feet and hands, currently evaluated as 10 
percent disabling.  

4.	Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In June 2000, the Board denied the claims currently in 
appellate status.  A Motion for Reconsideration was denied in 
October 2000.  The appellant appealed the Board's denial to 
the United States Court of Appeals for Veterans Claims 
(Court).  In November 2001 the appellant filed an unopposed 
motion for a partial Remand based on the recent enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA).  38 
U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2002); 38 C.F.R. §§ 
3.102, 3.159(c)-(d) (2002).  The Court granted the motion and 
vacated the Board's decision and remanded the case to the 
Board.


REMAND

In June 2002, the Board deferred adjudication of the case 
pending additional development of the claim pursuant to 
38 C.F.R. § 19.9(a)(2) (2002), which included VA examinations 
and treatment records.  As a result of the development, the 
Board has received additional medical evidence.  Also in 
September 2002, the Board informed the veteran of the 
provisions of the Veterans Claims Assistance Act of 2000, 
38 U.S.C. §§ 5103, 5103A, 5107 (West 2002).  However, the 
United States Court of Appeals for the Federal Circuit has 
recently invalidated the regulations, which empowered the 
Board to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the appellant or 
his representation and the Board to issue written 
notification pertaining to requirements of the VCAA.  .  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The RO 
has not had the opportunity to review the additional evidence 
received in conjunction with the Board's development.  

Also, during the course of the appeal the criteria for rating 
skin disorders, including scars, was revised effective August 
30, 2002. See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 
RO has not had the opportunity to review the pertinent issues 
on appeal in conjunction with the new rating criteria. 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  Thereafter, the RO should readjudicate 
the issues on appeal, to include 
consideration the revised rating criteria for 
skin disorders.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, 
which includes a summary of the evidence and 
applicable law and regulations considered 
including the revised rating criteria for 
skin disorders.  The veteran should be given 
an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




